Wade, O. J.
This was an action to quiet title. At the close of the plaintiff’s testimony there was a motion for non-suit, which was granted, but as the record does not contain the testimony, we cannot review this action of the court. Thereupon the plaintiff asked leave to file an amended complaint, which was denied, and the plaintiff had an exception noted, but did not file a bill of exceptions, or make any showing why an amended complaint became necessary. The record is entirely silent as. to setting forth any réason for the exception. It does-not point out any defect in the original complaint to be cured, or any exigency in the proof, making an amended complaint necessary. It does not show that the plaintiff was taken by surprise or that additional averments were necessary to make the complaint correspond with the proof. For all that appears the amendment proposed was not material, or was improper, or one not authorized at that stage of the case.
The decision of the court below is presumed to be correct until the contrary is shown, and the presumption attends the decision when it reaches this court and sustains it until its incorrectness is pointed out. Nor can this court review the decision unless the foundation for so doing is properly laid in the court below.
The judgment is affirmed, with costs.
Judgment affirmed.